Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:1 of 34


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    BRUNSWICK DIVISION

  In re:
                                                                     Chapter 11
  SEA ISLAND COMPANY et al.,
                                                               Case No. 10-21034-EJC
                                                                Jointly Administered
            Debtors.


  SEA ISLAND ACQUISITION, LLC,
  SEWERS AND WELLS, LLC,
  MAINTENANCE FACILITY, LLC,
  LAUNDRY SERVICES, LLC, RAINBOW
  HAMMOCK, LLC, SIA PROPCO I, LLC,
  SIA PROPCO II, LLC, SI TRACT V,
  LLC, SI PARCEL OGC, LLC, AND SSI
  PARCEL OS, LLC,
                                                                Adversary Proceeding
            Plaintiffs,
                                                                  No. 18-02012-EJC
  v.

  ROBERT H. BARNETT, as Trustee of the
  SEA ISLAND COMPANY CREDITORS
  LIQUIDATION TRUST,

            Defendant.


                                    AMENDED COMPLAINT

           Pursuant to Rules 7001 and 9014 of the Federal Rules of Bankruptcy Procedure and § 105

 of the Bankruptcy Code, 11 U.S.C. § 105, and based on prior orders and proceedings of this Court

 described herein, Plaintiff Sea Island Acquisition, LLC (“SIA”) and the other plaintiffs party to

 this adversary proceeding (together with SIA, the “Plaintiffs”) by and through the undersigned

 counsel, bring this Amended Complaint: (1) to obtain a declaration that a settlement agreement

 and an order of this Court approving that settlement agreement do not affect or pertain to any assets

 or interests of Plaintiffs other than the “Cabin Bluff Reserved Interests” (as defined and described
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:2 of 34


 herein), or, in the alternative, for rescission of the settlement agreement and vacatur of the order

 approving the settlement agreement; (2) to obtain modification of the order approving the

 settlement agreement; and (3) to remove of a cloud on title to real property caused by the settlement

 agreement and order, as well as appropriate injunctive and other relief. In support thereof, the

 Plaintiffs respectfully state as follows:

                                             PARTIES

         1.      Plaintiff SIA is a limited liability company organized and existing under the laws

 of the State of Delaware and having its principal place of business at 351 Sea Island Drive, St.

 Simons, Georgia 31522. SIA was formerly known as Sea Island Acquisition, LP.

         2.      Plaintiff Sewers and Wells, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

         3.      Plaintiff Maintenance Facility, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

         4.      Plaintiff Laundry Services, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

         5.      Plaintiff Rainbow Hammock, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

         6.      Plaintiff SIA Propco I, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 351 Sea Island

 Drive, St. Simons, Georgia 31522.


                                                  2
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:3 of 34


        7.      Plaintiff SIA Propco II, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th Street,

 Suite 2400, Denver, Colorado 80202.

        8.      Plaintiff SI Tract V, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th Street,

 Suite 2400, Denver, Colorado 80202.

        9.      Plaintiff SI Parcel OGC, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th Street,

 Suite 2400, Denver, Colorado 80202.

        10.     Plaintiff SSI Parcel OS, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th Street,

 Suite 2400, Denver, Colorado 80202.

        11.     Defendant Robert H. Barnett (“Defendant”) is the Trustee of the Sea Island

 Company Creditors Liquidation Trust (the “Liquidating Trust”), and he is named as Defendant

 herein in that capacity. At the time of his appointment as Trustee, Defendant was a managing

 director of Conway MacKenzie, Inc., which has an office at 1075 Peachtree Street N.E., Suite

 3675, Atlanta, Georgia 30309. Upon information and belief, Defendant is no longer employed by

 Conway MacKenzie, Inc., and correspondence sent to Defendant at Conway MacKenzie, Inc.’s

 office have been returned as undeliverable. The following address is listed as Defendant’s address

 in Defendant’s last Quarterly Operating Report to the Court, dated October 19, 2018 (Bankruptcy

 Case Dkt. 1757): P.O. Box 19958, Atlanta, Georgia 30325. Defendant’s attorney is Robert Mercer

 of the law firm Schulten Ward Turner & Weiss, with its office located at 260 Peachtree Street,

 N.W., Suite 2700, Atlanta, Georgia 30303. Defendant’s attorney ignored SIA’s request for




                                                   3
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:4 of 34


 Defendant’s current address. Defendant can be served with process and all other notices care of

 his attorney.

                                  JURISDICTION AND VENUE

           12.   This Court has original jurisdiction over this adversary proceeding pursuant to 28

 U.S.C. § 1334 because: it arises under Title 11 of the United States Code; it arises in or relates to

 the above-referenced Chapter 11 case filed in this Court, In re Sea Island Company et al., Case

 No. 10-21034 (S.D. Ga. Brunswick Division) (the “Bankruptcy Case”); it arises from or relates to

 the implementation, interpretation, and/or enforcement of the Court’s Findings of Fact,

 Conclusions of Law, and Order Confirming the Amended and Restated Joint Chapter 11 Plan as

 of August 10, 2010 Filed by the Debtors (Bankruptcy Case Dkt. 372); and it arises from or relates

 to the implementation, interpretation, and/or enforcement of the Court’s December 15, 2015

 Amended Order Granting the Motion to Approve the Compromise and Settlement Pursuant to

 Federal Rule of Bankruptcy Procedure 9019, entered in the Bankruptcy Case (Bankruptcy Case

 Dkt. 1450), and the “Settlement Agreement” referenced therein.

           13.   The Court has jurisdiction over this matter as a core proceeding under 28 U.S.C. §

 157(b).

           14.   Venue is proper in this Court under 28 U.S.C. § 1409(a) because it arises under,

 arises in, and/or relates to the Bankruptcy Case filed in this Court.

                                SUBSTANTIVE ALLEGATIONS

                         Filing of the Bankruptcy Petitions and the Plan

           15.   On August 10, 2010, Sea Island Company and six of its affiliates (collectively, the

 “Debtors”) filed Chapter 11 petitions in this Court, all of which were jointly administered in the

 Bankruptcy Case.




                                                   4
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:5 of 34


         16.    Before the Bankruptcy Case, the Debtors were engaged in operating a resort

 business in and around Sea Island, Georgia, including the properties known as the Cloister, the

 Sea Island Beach Club, and The Lodge together with several golf courses and numerous related

 facilities.

         17.    The purpose of the Bankruptcy Case was to consummate a sale of substantially all

 of the Debtors’ assets pursuant to a Court-approved sale and plan process.

         18.    On September 24, 2010, the Debtors filed their Amended and Restated Joint

 Chapter 11 Plan (the “Plan”), and on October 19, 2010, the Debtors filed their Plan Supplement

 supplementing certain information in the Plan. A true and correct copy of the Plan is at Docket

 No. 217 of the Bankruptcy Case docket, and a true and correct copy of the Plan Supplement is at

 Docket No. 294 of the Bankruptcy Case docket.

         19.    The Plan provided for the sale of substantially all of the Debtors’ assets, including

 all real property of the Debtors, to the successful bidder at a Court-approved auction. The Plan

 also provided for the transfer of certain cash and causes of action owned by the Debtors to the

 Liquidating Trust.

         20.    The Plan states, among other things, as follows:

                    Section 7.01 The Sale. This Plan contemplates the Sale of
                substantially all of the Debtors’ assets to a Purchaser (as more fully
                outlined in the Sale and Bid Procedures) pursuant to sections 365,
                1123(b)(4), 1129(b)(2)(A), 1145 and 1146(a) of the Bankruptcy
                Code, and provides for the orderly distribution of the Sale Proceeds
                as well as the proceeds or rights in the Accepting Unsecured
                Creditor Fund and the General Unsecured Creditor Fund under the
                terms and conditions of this Plan. . . . The Sale shall be
                consummated pursuant to this Plan.

                    In accordance with this Plan, the Debtors and the Purchaser
                shall, prior to the Effective Date, take all steps necessary to
                consummate the Sale in accordance with the Sale and Bid
                Procedures Order and this Plan. On the Closing Date, pursuant to
                the Asset Purchase Agreement, the Debtors shall transfer the


                                                  5
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                         Page:6 of 34


               Purchased Assets to the Purchaser for the aggregate consideration
               of the Purchase Price plus the assumption by the Purchaser of the
               Assumed Liabilities. Pursuant to the Sale, the Debtors will transfer
               the Purchased Assets to the Purchaser free and clear of all Liens . . . .

        21.    “Sale” is defined in the Plan as “the sale of certain or substantially all of the

 Debtors’ assets under or in connection with the Plan and the Asset Purchase Agreement.”

        22.    The Plan provides, among other things, the following:

                   Section 9.02 Conditions to Effective Date. The Plan shall not
               be consummated, and the Effective Date shall not occur, unless and
               until the following conditions have occurred or been duly waived (if
               waivable) pursuant to Section 9.03 below:

                   ...

                         (d) the transactions contemplated in the Asset Purchase
                             Agreement have been consummated . . . .

                   Section 9.03 Waiver of Conditions to Consummation. The
               conditions to consummation in Section 9.02 (other than Sections
               9.02(a), (b) and (d)) may be waived at any time by a writing signed
               by an authorized representative of each of the Debtors without
               notice or order of the Bankruptcy Court or any further action other
               than proceeding to consummation of the Plan.

        23.    Consummation of all “transactions contemplated in the Asset Purchase

 Agreement,” including the “Sale,” was an unwaivable condition to consummation of the Plan.

              Sale of the “Purchased Assets” to SIA Under the APA and the Plan

        24.    On September 15, 2010, the Court entered its Order (A) Authorizing and

 Scheduling an Auction at Which Debtors Will Solicit the Highest or Best Bid for the Sale of

 Substantially All of Debtors' Assets, (B) Approving Procedures Related to Conduct of Auction,

 (C) Approving Break-Up Fee, (D) Fixing the Manner and Extent of Notice, and (E) Granting

 Related Relief (the “Bid Procedures Order”). A true and correct copy of the Bid Procedures Order

 is at Docket No. 190 of the Bankruptcy Case Docket.




                                                  6
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                         Page:7 of 34


        25.     In its Bid Procedures Order, the Court set forth the process for the Debtors’

 conducting a sale of their assets and approving the form of asset purchase agreement to be entered

 into by the successful bidder at the auction.

        26.     On October 11, 2010, as required by the Bid Procedures Order, the Debtors

 conducted the auction for the sale of substantially all of the Debtors’ assets—including all right,

 title, and interest of the Debtors in and to all of their real property. Multiple bidders engaged in

 multiple rounds of bidding, and the auction ultimately culminated in a bid by SIA that was accepted

 as the highest and best bid.

        27.     Following the auction, SIA and the Debtors entered into an Asset Purchase

 Agreement dated October 19, 2010 (the “APA”). A true and correct copy of the APA is at pages

 4 through 139 of Docket No. 293, along with pages 4 through 54 of Docket No. 295, of the

 Bankruptcy Court docket.

        28.     Pursuant to the APA, SIA agreed to purchase, and the Debtors agreed to sell—

 subject to confirmation of the Plan—the “Purchased Assets,” as defined in the APA, for

 $210,723,720 in cash (prior to certain working-capital adjustments and other adjustments) plus the

 assumption by SIA of more than $150 million in certain liabilities of the Debtors.

        29.     Pursuant to the APA, SIA purchased “ . . . all land, together with all . . . rights and

 interests appurtenant thereto owned by any Seller.” This simple fact is made clear in the APA.

 The APA provides, among other things, as follows:

                     2.1.    Purchase and Sale. Subject to and upon the terms and
                conditions set forth in this Agreement, at the Closing, Sellers shall
                sell, transfer, convey, assign and deliver, or cause to be sold,
                transferred, conveyed, assigned and delivered, to Purchaser, and
                Purchaser shall purchase, acquire and accept from Sellers, on an “as
                is, where is” basis and without any representation or warranty on the
                part of Sellers as to fitness, merchantability or otherwise, all right,
                title and interest of Sellers in and to the following assets, properties



                                                   7
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                           Page:8 of 34


                   and rights (the “Purchased Assets”), free and clear of all Liens (other
                   than Permitted Liens and Assumed Liabilities):

                          (a) the Acquired Owned Real Property; . . . [and]

                           (p) all other assets, properties, rights and claims, whether
                   tangible or intangible, whether personal or mixed, whether accrued,
                   contingent or otherwise that are reflected on the Balance Sheet.

                       2.2.   Excluded Assets. Notwithstanding any other provision
                   of this Agreement to the contrary, the Purchased Assets shall not
                   include the following (the “Excluded Assets”): . . .

                          (c) the portion of the Owned Real Property set forth on
                   Schedule 2.2(c), as such Schedule may be amended in accordance
                   with Section 15.10 (the “Excluded Owned Real Property”) . . . .

         30.       The “Purchased Assets” under APA thus included, but were not limited to, the

 “Acquired Owned Real Property” and “all other assets, properties, rights and claims” of the

 Debtors, with the exception of the “Excluded Assets,” which included the “Excluded Owned Real

 Property.”

         31.       The APA defines the “Acquired Owned Real Property” as, among other things, “all

 of the Owned Real Property . . . but excluding the Excluded Owned Real Property.”

         32.       The APA defines the “Owned Real Property” as “all land, together with all

 Improvements located thereon and all easements, rights of way, servitudes, tenements,

 hereditaments, appurtenances, privileges and other rights and interests appurtenant thereto owned

 by any Seller.”

         33.       Schedule 2.2(c) of the APA, describing any “Excluded Owned Property,” says

 simply “None.”

         34.       The APA provided for the sale of all real property interests of the Debtors to SIA

 (or its designees).




                                                     8
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:9 of 34


        35.     In an order entered on March 4, 2016 (Bankruptcy Case Dkt. 1494), the Court

 confirmed that the APA provided for the transfer of all real property interests of the Debtors to

 SIA (or its designees).

        36.     The Plan, the Confirmation Order, and the APA required the Debtors to deliver, at

 the closing of the purchase and sale transaction in the APA (the “Closing”), deeds to SIA (or its

 designee) conveying to SIA (or its designee) all of the real property and real property rights of the

 Debtors.

        37.     On November 8, 2010, the Court entered its Findings of Fact, Conclusions of Law,

 and Order Confirming the Amended and Restated Joint Chapter 11 Plan as of August 10, 2010

 Filed by the Debtors (the “Confirmation Order”) in which the Court confirmed the Plan. A true

 and correct copy of the Confirmation Order is at Docket No. 372 of the Bankruptcy Case docket.

        38.     The Confirmation Order approved the APA and authorized and compelled the

 Debtors to proceed with consummation of the transactions under the APA.

        39.     In Paragraph 8 of the Confirmation Order, the Court directed and ordered the

 Debtors and the Liquidating Trustee to execute, deliver and record all documents necessary to

 consummate the Plan in accordance with its terms.

        40.     The Confirmation Order was filed in the real property records of the counties in

 which the Debtors’ real property was located: Glynn County, Georgia and Camden County,

 Georgia.

        41.     On December 15, 2010, the Closing occurred.

        42.     At Closing, the Debtors executed a Bill of Sale, Assignment and Assumption

 Agreement (the “Bill of Sale”), which assigned all of the “Purchased Assets” (as defined in the

 APA), including all real property owned by the Debtors, to SIA and its designees.




                                                  9
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:10 of 34


        43.     At Closing, the Debtors also delivered deeds to SIA (and its designees) conveying

 to SIA (and/or its designees) all real property interests then known to SIA as belonging to the

 Debtors (the “Deeded Property”). SIA thereafter recorded those deeds (the “Deeds”).

        44.     At Closing, no real property or real property interest of any kind was transferred to

 the Liquidation Trust.

        45.     On December 16, 2010, as the sale of the Debtors’ assets under the APA had

 occurred, the Plan was fully consummated.

        46.     On December 17, 2010, a notice of such consummation was filed with the Court at

 Docket No. 444 of the Bankruptcy Case.

        47.     The real property transferred to SIA and its designees at the Closing included,

 among other things, the Cloister (a five-star resort located in Sea Island, Georgia), the Sea Island

 Beach Club, The Lodge (a full service golf resort located in St. Simons, Georgia), the Debtors’

 four award-winning golf courses (Ocean Forest Golf Course, The Plantation Golf Course, the

 Retreat Golf Course, and Seaside Golf Course), the 150-acre Ocean Forest Development, and

 various other commercial and residential properties.

        48.     A description of the real property transferred to SIA (or its designee) by the Debtors

 was attached to the APA, at pages 5 to 6 and 48 to 56 of the Disclosure Statement to the APA.

        49.     Notwithstanding the execution of the Deeds, the APA, the Bill of Sale, and the

 Confirmation Order were sufficient to transfer to SIA (and/or its designees) all right, title, and

 interest of the Debtors in their real property.

        50.     The APA requires the Debtors to execute and deliver any documents necessary to

 vest SIA (and its designees) with good title in the Purchased Assets. See APA § 7.1.




                                                   10
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:11 of 34


                               Establishment of the Liquidating Trust

         51.     The Plan further provided for the establishment of the Liquidating Trust to receive

 and to distribute to creditors certain assets of the Debtors not conveyed to SIA under the APA.

         52.     The Liquidating Trust was created pursuant to a Trust Agreement (Bankruptcy Case

 Dkt. 449-1) that became effective on December 16, 2010.

         53.     No deeds for the transfer of real property were executed by any Debtor in favor of

 the Liquidating Trust or Defendant at any time.

                    Post-Closing Discovery of Additional “Purchased Assets”

         54.     At the time of the Closing, various individuals related to the Jones family, the prior

 owners of the Debtors, owned fee interests in real property located in Camden County, Georgia

 and known as Cabin Bluff. Certain of those parcels had (unbeknownst to SIA) been transferred

 years earlier to the Jones family members subject to certain reversionary interests in favor of the

 Debtors (the “Cabin Bluff Reserved Interests”).

         55.     After the Closing, the Jones family members, who sought to sell their fee interests

 contacted SIA to request that SIA release the Cabin Bluff Reserved Interests. The Cabin Bluff

 Reserved Interests included certain mineral and timber rights, rights of first refusal upon resale,

 and other encumbrances.

         56.     SIA analyzed the Cabin Bluff Reserved Interests and concluded that other than as

 “hold up” value against the Jones family members who sought to sell the fee interests subject to

 the Cabin Bluff Reserved Interests, the Cabin Bluff Reserved Interests had no monetary value. As

 a result, SIA agreed to transfer the Cabin Bluff Reserved Interests that it had acquired under the

 Plan, the APA, the Bill of Sale, and the Confirmation Order to the Jones family members to ensure

 that they had clean title to their properties.




                                                   11
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                     Page:12 of 34


        57.     In addition, several years before the Bankruptcy Case commenced, the Debtors

 developed a subdivision in Glynn County, Georgia known as Kings Point. The common areas for

 the subdivision (the “Kings Point Common Areas”) were owned by the Debtors. Sometime before

 the filing of the Bankruptcy Case, as is typical when lot sales in a development reach a certain

 level, the Debtors, as developer, conveyed ownership of the Kings Point Common Areas to the

 subdivision’s property owners’ association, Kings Point Property Owners Association, Inc.

 (“Kings Point POA”).

        58.     At the time of the filing of the Bankruptcy Case in 2010, the Debtors were unaware

 that the deed that was issued years earlier and that purportedly conveyed the Kings Point Common

 Areas was ineffective because it was mistakenly issued by the incorrect Debtor. As a result, the

 Debtors did not list the property on their schedules and did not prepare a corrective deed to convey

 the property to SIA.

        59.     Because legal title to the Kings Point Common Areas remained in the Debtors’

 estates at the time that the Plan was consummated, title to the Kings Point Common Areas was

 transferred to SIA under the Plan, the APA, the Bill of Sale, and the Confirmation Order.

        60.     Years after the Closing, the error in the deed was discovered when certain of the

 Kings Point homeowners wanted to sell their real property. Because the Kings Point Common

 Areas had no commercial value to SIA and because it would have been inappropriate to extort

 hold up value over property that the Debtors clearly intended to transfer prior to the bankruptcy,

 SIA agreed to voluntarily convey the Kings Point Common Areas to Kings Point POA.

        61.     By letter dated November 22, 2013, SIA, through its counsel, contacted Defendant

 to request that the Liquidating Trust provide quit claim deeds with respect to the Cabin Bluff




                                                 12
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                     Page:13 of 34


 Reserved Interests. Defendant refused to do so or otherwise to waive any claim to those interests,

 and instead, asserted the right to exclusive control over the Cabin Bluff Reserved Interests.

                       SIA’s Motion to Clarify and the Contested Matter

        62.     On March 18, 2014, SIA filed its Motion to Clarify Provisions Relating to

 Implementation of the Confirmed Plan (Bankruptcy Case Dkt. 1102) (the “Motion to Clarify”)

 seeking clarification from the Court that the Cabin Bluff Reserved Interests and the Kings Point

 Common Areas were “Purchased Assets” under the APA and a ruling that “any interests and

 property of Debtors sold to [SIA], but not properly transferred to [SIA], or its assignee, at the

 Closing under the [APA], whether identified and known as of this date or in the future, shall be

 transferred by Debtors to [SIA], or its assignee.”

        63.     On March 20, 2014, Defendant filed a “preliminary response” to the Motion to

 Clarify, requesting that the Court apply Rule 7016 of the Federal Rules of Bankruptcy Procedure

 to the proceeding initiated by the Motion to Clarify (the “Contested Matter”) and allow discovery

 in the Contested Matter.

        64.     On April 10, 2014, the Court held a hearing on the Motion to Clarify and

 Defendant’s request for discovery.

        65.     At the April 10, 2014 hearing, the Court expressly limited the Contested Matter to

 two “instances” of property interests—the Cabin Bluff Reserved Interests and the Kings Point

 Common Areas—and refused to expand the Contested Matter to include all “Purchased Assets”

 under the APA. The Court granted Defendant’s request for discovery in the Contested Matter and

 allowed the parties to engage in discovery with respect to the Cabin Bluff Reserved Interests and

 the Kings Point Common Areas.

        66.     On May 16, 2014, Kings Point POA filed a response to the Motion to Clarify and

 asserted, consistent with the Motion to Clarify, that the Kings Point Common Areas were conveyed


                                                  13
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:14 of 34


 to SIA under the APA and that SIA therefore could properly convey the Kings Point Common

 Areas to Kings Point POA. The Court permitted Kings Point POA to intervene in the Contested

 Matter.

           67.   Although the Contested Matter thereafter proceeded as a contested matter, it should

 have been brought and treated as an adversary proceeding, under Rule 7001(2) of the Federal Rules

 of Bankruptcy Procedure, as it was an action to determine the extent of an interest in property.

                   SIA’s and Defendant’s Settlement of the Contested Matter

           68.   Defendant indicated to the Court (at the April 10, 2014 hearing) and separately to

 SIA that he intended to engage in significant discovery in the Contested Matter, thus forcing SIA

 to incur substantial expense to determine title to property in which it sought no commercial interest.

           69.   After approximately one year of discovery, SIA decided to settle the Contested

 Matter because it determined that continuing to litigate over the Cabin Bluff Reserved Interests

 and the Kings Point Common Areas, while a noble pursuit, was not worth the cost of litigation.

           70.   SIA agreed that it would not assert ownership rights with respect to the Cabin Bluff

 Reserved Interests or the Kings Point Common Areas, fully expecting that Kings Point POA would

 continue to litigate ownership of the Kings Point Common Areas.

           71.   On August 19, 2015, SIA and Defendant entered into an agreement (the “Settlement

 Agreement”) to settle the Contested Matter. A true and correct copy of the Settlement Agreement

 is at pages 10 through 21 of Docket No. 1409 of the Bankruptcy Case docket.

           72.   Neither SIA nor Defendant received cash or any other property interest as

 consideration under the Settlement Agreement. Instead, SIA and Defendant provided mutual

 releases, and SIA agreed not to assert property ownership rights in the Cabin Bluff Reserved

 Interests or the Kings Point Common Areas.




                                                  14
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                    Page:15 of 34


          73.   On October 16, 2015, Defendant unilaterally filed a motion seeking approval of the

 Settlement Agreement, along with a proposed negative-notice order providing, among other

 things, that “neither SIA nor its affiliates have assigned, transferred, conveyed, or encumbered

 SIA’s Asserted Contested Matter Rights in any way.”

          74.   On October 19, 2015, the Court entered Defendant’s proposed negative-notice

 order and directed that any objections be filed within 21 days.

          75.   On November 4, 2015, SIA filed a timely objection to the negative-notice order on

 the ground that the order was potentially ambiguous insofar as it did not clarify that “SIA’s

 Asserted Contested Matter Rights” should exclude the Kings Point Common Areas, which SIA

 already had purported to convey by deed to Kings Point POA.

          76.   In response to SIA’s objection and objections filed by others, the Court entered, on

 December 15, 2015, its Amended Order Granting the Motion to Approve the Compromise and

 Settlement Pursuant to Federal Rule of Bankruptcy Procedure 9019 (the “Settlement Order”). A

 true and correct copy of the Settlement Order is at Docket No. 1450 of the Bankruptcy Case docket.

                Kings Point POA’s Continued Litigation of the Contested Matter

          77.   Following the Court’s entry of the Settlement Order, Kings Point POA and

 Defendant continued to litigate their respective positions with respect to the Kings Point Common

 Areas.

          78.   On March 4, 2016, following a hearing on the merits of the remaining issues in the

 Motion to Clarify, the Court entered an Opinion and Order on Sea Island Acquisition’s Motion to

 Clarify (the “Order on Motion to Clarify”) granting the Motion to Clarify and ruling that the

 Liquidating Trust had received no interest whatsoever in any real property of the Debtors pursuant

 to the terms of the Plan. A true and correct copy of the Order on Motion to Clarify is at Docket

 No. 1494 of the Bankruptcy Case docket.


                                                 15
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                   Page:16 of 34


        79.     The Order on Motion to Clarify holds, among other things, that, by virtue of “the

 plain and unambiguous terms of the APA,” the Kings Point Common Areas were among the

 “Purchased Assets” to be acquired by SIA under the APA, that “none” of the real property of the

 Debtors vested in the Liquidating Trust, and that “all” real property of the Debtors constituted

 “Purchased Assets” under the APA and was subject to conveyance by the Debtors to SIA.

        80.     The Court thus ordered that the Kings Point Common Areas be conveyed by deed

 to SIA and that Kings Point POA thereafter could record its deed, previously received from SIA,

 for the property.

        81.     On April 4, 2016, Defendant filed a Notice of Appeal with respect to the

 Bankruptcy Court’s Order on Motion to Clarify, which commenced an appeal of that order to the

 United States District Court for the Southern District of Georgia.

        82.     The Defendant did not seek a stay of the Order on Motion to Clarify pending appeal.

 Accordingly, the Order on Motion to Clarify remains in effect.

        83.     During the appeal, the Defendant and the Kings Point POA reached an agreement

 in principle to settle the appeal. Although both parties represented to the District Court that a

 settlement had been reached, Defendant later refused to enter into a definitive settlement

 agreement unless the agreement was conditioned upon the entry of an order by the Court vacating

 the Order on Motion to Clarify (a requirement that had not been discussed when the parties reached

 their agreement to settle).

                      Defendant’s Recent Claim to All “Purchased Assets”

        84.     At all times on and after December 16, 2010, including in the years after the entry

 of the Settlement Order, SIA continuously and exclusively exercised all incidents of ownership

 over the Deeded Property—for which it paid more than $210 million and incurred more than $150

 million in assumed liabilities—including by occupying the Deeded Property, investing more than


                                                 16
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:17 of 34


 $170 million in new capital in the Deeded Property, using the Deeded Property in connection with

 SIA’s business, maintaining the repair of the Deeded Property, paying all assessed taxes on the

 Deeded Property, maintaining utilities with respect to the Deeded Property, insuring the Deeded

 Property, and reflecting the ownership of the Deeded Property on its books and records.

        85.     In addition, in the years prior to and after the entry of the Settlement Order, SIA

 also transferred, conveyed, and/or encumbered various portions of the Deeded Property, some of

 which was held for sale, including as follows:

    •   SIA (and its designees) have sold dozens of lots acquired from the Debtors since the

        Closing;

    •   SIA (and its designees) also conveyed property before and after the Settlement Agreement

        to other affiliates and related parties; and

    •   In 2014, SIA and certain of its affiliates also executed a deed to secure debt with respect to

        a significant amount of the Deeded Property to Metropolitan Life Insurance.

        86.     Upon information and belief, Defendant was aware of, and was on inquiry notice

 of, one or more these transfers and/or assignments, and he never sought to set aside or otherwise

 challenge any such transfers and/or assignments.

        87.     Defendant has never exercised ownership over the Deeded Property or over any

 other property constituting the “Purchased Assets”:

                (a)     Defendant never requested, obtained, or recorded a deed purporting to

        convey to the Liquidating Trust the Deeded Property or any of the other “Purchased

        Assets”;

                (b)     Defendant never occupied or used the Deeded Property or any of the other

        “Purchased Assets”;




                                                   17
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:18 of 34


               (c)     Defendant never purchased or otherwise obtained title insurance with

        respect to the Deeded Property or any of the other “Purchased Assets”;

               (d)     Defendant never purchased or otherwise obtained property insurance

        covering any portion of the Deeded Property or any of the other “Purchased Assets”;

               (e)     Defendant never paid taxes assessed on the Deeded Property or any of the

        other “Purchased Assets”; and

               (f)     Defendant never attempted to maintain, repair, or care for the Deeded

        Property or any of the other “Purchased Assets.”

        88.    In June 2018, SIA learned that Defendant had represented to multiple Sea Island

 property owners that the Liquidating Trust owned or otherwise had an interest in the “Purchased

 Assets” and that Defendant entered into various transactions with those property owners.

        89.    For example, Defendant has engaged in the following conduct:

               (a)     In 2016, Defendant asserted rights to certain “rights of first refusal” retained

        by the Debtors (and transferred to SIA in 2010 as one of the “Purchased Assets”) in real

        property owned by Katharine and Paul O’Connor and thereby frustrated the O’Connors’

        sale of the property to S. Taylor Glover and/or Cheapside, Inc. Defendant forced the parties

        to pay $275,000 to the Liquidating Trust in exchange for a quitclaim deed relinquishing

        Defendant’s asserted rights.

               (b)     In 2016, Defendant asserted certain rights originally belonging to the

        Debtors (and transferred to SIA in 2010 as one of the “Purchased Assets”) in real property

        owned by Gregory and Jennifer Holcomb and thereby frustrated the Holcombs’ sale of the

        property to a third-party. Defendant forced the parties to pay $100,000 to the Liquidating

        Trust in exchange for a quitclaim deed relinquishing Defendant’s asserted rights.




                                                 18
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                     Page:19 of 34


                (c)     In 2016, Defendant claimed certain “rights of first refusal” retained by the

        Debtors (and transferred to SIA in 2010 as one of the “Purchased Assets”) in real property

        owned by Grassy Pond Land Management, LLC and Kit Swamp, LLC and thereby

        precluded those entities’ sale of the property to Christopher Ball. Defendant forced the

        owners to pay $250,000 to the Liquidating Trust in exchange for a quitclaim deed

        relinquishing Defendant’s asserted rights so that the owners could proceed with a sale to a

        different buyer, MVMS, LLC.

        90.     Defendant continues to represent to others that the Liquidating Trust owns or

 otherwise has interests in the “Purchased Assets,” thus clouding Plaintiffs’ title to the “Purchased

 Assets.”

        91.     In a letter dated June 14, 2018 from Defendant’s attorney Robert Mercer to SIA’s

 general counsel (the “June 14, 2018 Letter”), Defendant asserted to SIA for the first time that the

 Settlement Agreement and the Settlement Order pertain not only to the Cabin Bluff Reserved

 Interests but to all of the “Purchased Assets” under the APA—that is, Defendant asserted that SIA

 relinquished, and agreed to be enjoined from asserting, its ownership rights with respect to the

 “Purchased Assets.” A true and correct copy of the June 14, 2018 Letter is attached hereto as

 Exhibit A.

        92.     On June 18, 2018, following a request by SIA’s counsel for more information on

 Defendant’s position, Defendant’s attorney sent a letter (the “June 18, 2018 Letter”) to SIA’s

 counsel again asserting that the Settlement Agreement and the Settlement Order pertain to all of

 the “Purchased Assets” under the APA. Specifically, the June 18, 2018 Letter asserts that the term

 “SIA’s Asserted Contested Matter Rights,” as used in the Settlement Agreement and the

 Settlement Order, means all of the “Purchased Assets” because SIA “asserted” its general right to




                                                 19
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                           Page:20 of 34


 the “Purchased Assets” in the Contested Matter. A true and correct copy of the June 18, 2018

 Letter is attached hereto as Exhibit B.

        93.     In a third letter dated August 22, 2018 from Defendant’s attorney to SIA’s general

 counsel (the “August 22, 2018 Letter”), Defendant reiterated his purported interpretation of the

 Settlement Agreement and the Settlement Order and suggested that SIA was in “criminal

 contempt” of the Settlement Order for not acquiescing to Defendant’s purported interpretation of

 the documents. A true and correct copy of the August 22, 2018 Letter is attached hereto as Exhibit

 C.

        94.     SIA and Defendant have a material disagreement as to the meaning and effect of

 the Settlement Agreement and Settlement Order.

        95.     The Settlement Agreement provides, in its Paragraph 1 in a section titled

 “Agreement Not to Contest,” as follows:

                     1. Agreement Not to Contest. SIA on its behalf and behalf of
                all of its affiliates hereby covenants and agrees that it will not contest
                or oppose directly or indirectly in any way the relief the Liquidation
                Trustee seeks in the Contested Matter or in any case, proceeding, or
                otherwise regardless of whether such contest or opposition occurs in
                or out of court with respect to all rights SIA asserts in the Motion to
                Clarify or otherwise in the Contested Matter including, but not
                limited to, the Reserved Interests (as that term is defined on page
                three of the Motion to Clarify) (all such rights shall be collectively
                referred to as the “SIA’s Asserted Contested Matter Rights”); for the
                avoidance of doubt, SIA’s Asserted Contested Matter Rights shall
                not include the Common Areas (as that term is defined in paragraph
                two of the Kings Point POA Preliminary Response), and nothing in
                the Agreement shall prejudice the rights of Kings Point POA or the
                Liquidation Trustee with respect to the Common Areas. In addition,
                SIA on its behalf and behalf of all of its affiliates hereby covenants
                and agrees that it will not assign, transfer, or convey the SIA’s
                Asserted Contested Matter Rights to any entity (as that term is
                defined in the Bankruptcy Code).

        96.     SIA thus agreed, in the Agreement Not to Contest, that it would not continue to

 pursue “SIA’s Asserted Contested Matter Rights,” which is defined as “all rights SIA asserts in


                                                   20
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                     Page:21 of 34


 the Motion to Clarify or otherwise in the Contested Matter including, but not limited to, the

 Reserved Interests (as that term is defined on page three of the Motion to Clarify),” but which does

 not include the Kings Point Common Areas.

         97.    The definition of “SIA’s Asserted Contested Matter Rights” references all rights

 SIA “asserts”—in the present tense—in the Motion to Clarify or in the Contested Matter.

         98.    At the time of the execution of the Settlement Agreement, the only rights SIA was

 asserting in “the Motion to Clarify or otherwise in the Contested Matter” were the Cabin Bluff

 Reserved Interests and the Kings Point Common Areas. Because the Kings Point Common Areas

 are separately excluded from the definition of the “SIA’s Asserted Contested Matter Rights,” that

 term encompasses only the Cabin Bluff Reserved Interests.

         99.    The fact that the term “SIA’s Asserted Contested Matter Rights” included only the

 Cabin Bluff Reserved Interests is reflected by and consistent with the inclusion in the Settlement

 Agreement of a representation and warranty by SIA whereby “SIA represents and warrants that it

 has not transferred or assigned SIA’s Asserted Contested Matter Rights in any way whatsoever.”

 SIA could not have provided this representation and warranty if the term “SIA’s Asserted

 Contested Matter Rights” included all the “Purchased Assets” (as defined in the APA).

         100.   The restrictive meaning of “SIA’s Asserted Contested Matter Rights” is further

 evidenced by the provision of the Settlement Order, which approved the Settlement Agreement,

 that:

                    FURTHER ORDERED that neither SIA nor its affiliates have
                assigned, transferred, conveyed, or encumbered SIA’s Asserted
                Contested Matter Rights in any way . . . .

         101.   Any interpretation of “SIA’s Asserted Contested Matter Rights” as encompassing

 all of the “Purchased Assets” under the APA, as asserted by Defendant, would result in the absurd

 outcome of having the Court order that certain conduct with respect to “SIA’s Asserted Contested


                                                 21
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:22 of 34


 Matter Rights,” including good-faith transactions with third parties that had occurred in the past,

 did not in fact occur. There is no basis in fact or law for concluding that result was intended by

 SIA, Defendant (who is a fiduciary), or the Court.

        102.    The Settlement Order further provides as follows:

                    FURTHER ORDERED that, unless the Liquidation Trustee
                consents in writing, SIA and its affiliates are hereby barred from (i)
                assigning, transferring, or conveying SIA’s Asserted Contested
                Matter Rights (as that term is defined in the Settlement Agreement)
                to any entity (as that term is defined in the Bankruptcy Code), (ii)
                contesting or opposing in any way the relief the Liquidation Trustee
                seeks or positions lie asserts in the Contested Matter, and (iii)
                contesting or opposing in any way the relief the Liquidation Trustee
                seeks or positions he asserts in any case, proceeding, or otherwise
                regardless of whether such contest or opposition occurs in or out of
                court with respect to SIA’s Asserted Contested Matter Rights . . . .

        103.    The Settlement Order thus enjoins certain conduct with respect to “SIA’s Asserted

 Contested Matter Rights (as that term is defined in the Settlement Agreement).”

        104.    There is no basis whatsoever for concluding that SIA agreed in the Settlement

 Agreement or otherwise to cede, convey, transfer, assign, or otherwise give up any interests or

 rights in any property other than the Cabin Bluff Reserved Interests and the Kings Point Common

 Areas—including the Deeded Property or any other “Purchased Assets,” which represents an

 investment by SIA of more than $530 million.

        105.    In fact, nothing in the Settlement Agreement or the Settlement Order transfers or

 conveys any property interests of any kind other than the Cabin Bluff Reserved Interests.

        106.    SIA never believed or understood—before, at the time of, or after the execution of

 the Settlement Agreement—that the Settlement Agreement purports to transfer or convey, or

 otherwise pertain to, any property interests or rights other than the Cabin Bluff Reserved Interests.




                                                  22
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:23 of 34


         107.   Neither SIA nor any reasonable person would have entered into the Settlement

 Agreement if it had purported to transfer or convey, or otherwise pertain to, any property interests

 or rights other than the Cabin Bluff Reserved Interests.

         108.   Despite representing that that the Liquidating Trust owns or otherwise has interests

 in the “Purchased Assets,” and purporting to sell those interests to others, Defendant never has

 attempted to convey or transfer any purported interests in the “Purchased Assets” by warranty

 deed.

         109.   Defendant now has demanded that SIA pay an exorbitant sum to the Liquidating

 Trust in exchange for not asserting a claim to the Deeded Property or other “Purchased Assets”

 based on his purported interpretation of the Settlement Agreement and the Settlement Order.

         110.   Defendant also has used, and continues to use, the Settlement Order (as he purports

 to interpret it) to frustrate SIA’s day-to-day business in a further attempt to leverage a payment

 from SIA to the Liquidating Trust.

         111.   On October 4, 2018, Defendant’s counsel sent an email (the “October 4, 2018

 Email”) to Hunter MacLean Exley & Dunn, P.C., SIA’s outside counsel for real estate transactions,

 and asserted that the firm had violated the Settlement Order by preparing and recording deeds on

 behalf of SIA affiliates conveying portions of the Deeded Property. A true and correct copy of the

 October 4, 2018 Email is attached hereto as Exhibit D.

         112.   The October 4, 2018 Email states, among other things, as follows:

                As you can see, my September 4, 2018 email to Sarah Borders
                explains that the limited warranty deed (attached to that email) (the
                “Limited Warranty Deed”) violates the SIA Consent Injunction (as
                defined in my attached June 18, 2018 letter to Sarah Borders).
                According to the face of the Limited Warranty Deed, it appears that
                Hunter Maclean Exley & Dunn, P.C. (“Hunter Maclean”) prepared
                and recorded it.




                                                 23
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                      Page:24 of 34


                We subsequently discovered the Moorman Conveyance. In such
                conveyance, SIA Propco I, LLC violated the injunction by
                purportedly conveying certain real property to Charles W. Moorman
                and Bonnie W. Moorman. According to the face of the Moorman
                Conveyance, it appears that Hunter Maclean also prepared and
                recorded it.

                I have a prepared a formal letter to you in your capacity as Chief
                Executive Officer, Tom Cullen as Chief Financial Officer, and
                Frank Macgill as Registered Agent of Hunter Maclean Exley &
                Dunn, P.C. See FED. R. CIV. P. 65(d)(2) (injunction binds, among
                others, parties and their counsel).

        113.    On October 5, 2018, the Defendant, through counsel, sent a letter (the “October 5,

 2018 Letter”) to James D. Benefield, III, Esq. asserting that a deed prepared and recorded by Mr.

 Benefield violates the Settlement Order. The deed at issue transferred property from SIA Propco

 II, LLC to Rick L. Burdick and Sharon F. Burdick. A true and correct copy of the October 5, 2018

 Letter is attached hereto as Exhibit E.

        114.    Defendant thus seeks to deprive Plaintiffs of their real estate counsel and to

 intimidate third parties into not entering into real estate transactions with Plaintiffs—in an effort

 to halt Plaintiffs’ business until Plaintiffs make a payment.

        115.    On October 5, 2018, Robert Mercer, counsel to the Defendant, wrote the Black

 Banks River Residences Condominium asserting that the Liquidating Trust owns the Resort Unit

 in the Black Banks River Residences, a Purchased Asset owned by SIA. A true and correct copy

 of the October 5, 2018, letter is attached hereto as Exhibit F (the “Black Banks Letter”).

        116.    In the Black Banks Letter, Mr. Mercer acknowledged that SIA contests the Trust’s

 ownership of the Resort Unit (which was validly transferred to SIA under the Plan) but asserted

 that the Settlement Order enjoins SIA from contesting or opposing the position the Trustee asserts.

        117.    In the Black Banks Letter, Mr. Mercer made his strategy clear, writing, “Please let

 us know if you will help us obtain access to the Unit to increase the Trust’s chances of reaching a



                                                  24
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                        Page:25 of 34


 consensual resolution with SIA in which the trust would Quitclaim the Unit to SIA in exchange

 for a cash payment.”

        118.    The Trustee, through counsel, is attempting to extract payment from SIA for

 property already conveyed to SIA in a court approved Plan.

     COUNT I – DECLARATION THAT THE SETTLEMENT AGREEMENT AND
   SETTLEMENT ORDER DO NOT PERTAIN TO OR AFFECT INTERESTS OTHER
               THAN THE CABIN BLUFF RESERVED INTERESTS

        119.    Plaintiffs repeat, re-allege, and incorporate by reference, as if fully set forth herein,

 the allegations of each of the preceding paragraphs set forth above.

        120.    The Settlement Agreement and the Settlement Order purport to pertain to or

 otherwise affect only “SIA’s Asserted Contested Matter Rights.”

        121.    “SIA’s Asserted Contested Matter Rights” is defined in such a way as to include

 only the Retained Interests and not any other “Purchased Assets” under the APA; however,

 Defendant asserts that the Settlement Agreement and the Settlement Order now should be

 interpreted such that the term “SIA’s Asserted Contested Matter Rights,” as used in them, includes

 some or all of the “Purchased Assets,” including the Deeded Property, in addition to the Cabin

 Bluff Reserved Interests.

        122.    Defendant’s purported interpretation of the Settlement Agreement and the

 Settlement Order is incorrect because, on their face, the Settlement Agreement and the Settlement

 Order do not purport to pertain to any property other than the Cabin Bluff Reserved Interests and

 do not purport to pertain to the Deeded Property or to any other remaining “Purchased Assets.”

        123.    Defendant’s purported interpretation of the Settlement Agreement and the

 Settlement Order also is incorrect because, even if the Settlement Agreement and the Settlement

 Order were ambiguous as to their effect on the Deeded Property and/or all of the “Purchased

 Assets,” all applicable rules of construction require interpreting the Settlement Agreement and the


                                                   25
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:26 of 34


 Settlement Order as pertaining only to the Retained Interests and not to the Deeded Property to

 any remaining “Purchased Assets”.

        124.    With respect to the interpretation and effect of the Settlement Agreement and the

 Settlement Order, there exists an actual controversy between Plaintiffs and Defendant, under 28

 U.S.C. § 2201, that lies within the jurisdiction of this Court.

        125.    Plaintiffs are entitled to the entry of a final judgment declaring that the Settlement

 Agreement and the Settlement Order purport to pertain to and/or affect only the Cabin Bluff

 Reserved Interests, and that neither the Settlement Agreement nor the Settlement Order purports

 to pertain to or affect the Deeded Property or any of the other “Purchased Assets.”

        126.    Plaintiffs are further entitled to the entry of a final judgment declaring that the

 Debtors may convey corrective deeds and that Plaintiffs may record said corrective deeds without

 violating the Settlement Agreement or the Settlement Order.

             COUNT II – RESCISSION OF THE SETTLEMENT AGREEMENT

        127.    To the extent the Settlement Agreement is found to pertain to or to affect property

 interests other than the Retained Interests, Plaintiffs plead this Count II in the alternative to the

 relief requested in Count I and repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        128.    SIA entered into the Settlement Agreement on the understanding that the term

 “SIA’s Asserted Contested Matter Rights” as used in the Settlement Agreement refers only to the

 Cabin Bluff Reserved Interests and that the Settlement Agreement pertains to or affects only the

 Retained Interests.

        129.    SIA never would have entered into the Settlement Agreement if it had understood

 that the Settlement Agreement pertained to or affected property interests other than the Cabin Bluff

 Reserved Interests.


                                                   26
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                       Page:27 of 34


        130.    SIA and Defendant had no meeting of the minds with respect to an interpretation

 of the Settlement Agreement under which “SIA’s Asserted Contested Matter Rights” includes the

 Deeded Property or any other “Purchased Assets,” other than the Cabin Bluff Reserved Interests,

 or under which the Settlement Agreement pertains to or affects property interests other than the

 Retained Interests.

        131.    Moreover, to the extent the Settlement Agreement is found to pertain to or to affect

 property interests other than the Retained Interests, the Settlement Agreement impermissibly and

 ineffectively would purport to modify the Plan. If all of the Purchased Assets are effected by the

 Settlement Agreement, the Settlement Agreement would constitute a substantial change of

 substance with respect to the transactions underlying the Plan, the purpose of which was to

 consummate the sale of the Debtors’ assets. The Plan has been substantially consummated.

 Neither SIA nor Defendant moved to modify the Plan, and neither SIA nor Defendant had or has

 standing to modify the Plan. Any such plan modification would violate 11 U.S.C. § 1127 and

 would be void or voidable.

        132.    To the extent the Settlement Agreement is found to pertain to or to affect property

 interests other than the Retained Interests, the Settlement Agreement is void and/or voidable and

 should be rescinded.

                  COUNT III –VACATUR OF THE SETTLEMENT ORDER

        133.    To the extent the Settlement Order is found to pertain to or to affect property

 interests other than the Retained Interests, Plaintiffs plead this Count III in the alternative to the

 relief requested in Count I and repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        134.    The Settlement Order was entered to approve and give effect to the Settlement

 Agreement.


                                                  27
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                     Page:28 of 34


        135.    SIA never would have agreed to, and would have objected to, the Settlement Order

 had SIA understood that the Settlement Order pertained to or affected property interests other than

 the Cabin Bluff Reserved Interests.

        136.    If the Settlement Agreement is voided and/or rescinded, the purpose for which the

 Settlement Order was entered will cease to exist and maintenance of the Settlement Order would

 be inequitable and unjust. The Settlement Order should thus be vacated.

        137.    The Settlement Order is an injunction that must comply with the requirements of

 Rule 65 of the Federal Rules of Civil Procedure, as incorporated into Rule 7065 of the Federal

 Rules of Bankruptcy Procedure.

        138.    The Settlement Order does not comply with Rule 65 of the Federal Rules of Civil

 Procedure because it fails to describe in reasonable detail, and expressly refers to other documents

 in describing, the acts or acts restrained or required.

        139.    The Settlement Order also does not comply with Rule 65 of the Federal Rules of

 Civil Procedure because its terms and meaning are impermissibly vague and unclear.

        140.    Moreover, to the extent the Settlement Order is found to pertain to or to affect

 property interests other than the Retained Interests, the Settlement Order impermissibly and

 ineffectively would purport to modify the Plan. If all of the Purchased Assets are effected by the

 Settlement Order, the Settlement Order would constitute a substantial change of substance with

 respect to the transactions underlying the Plan, the purpose of which was to consummate the sale

 of the Debtors’ assets. The Plan has been substantially consummated. Neither SIA nor Defendant

 moved to modify the Plan, and neither SIA nor Defendant had or has standing to modify the Plan.

 Any such plan modification would violate 11 U.S.C. § 1127 and would be void or voidable.




                                                   28
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                        Page:29 of 34


        141.    Accordingly, to the extent the Settlement Order is found to pertain to or to affect

 property interests other than the Retained Interests, the Settlement Order is void and should be

 vacated.

      COUNT IV – REMOVAL OF CLOUD FROM TITLE (O.C.G.A. § 23-3-40 et seq.)

        142.    Plaintiffs repeat, re-allege, and incorporate by reference, as if fully set forth herein,

 the allegations of each of the preceding paragraphs set forth above.

        143.    Plaintiffs assert this count to remove Defendant’s cloud on SIA’s title to the Deeded

 Property pursuant to O.C.G.A. § 23-3-40 et seq.

        144.    Under the Deeds, Plaintiffs are the lawful owners of, have title to, and are in

 possession of the Deeded Property by virtue of the Deeds.

        145.    Alternatively, Plaintiffs have title by prescription to the Deeded Property, under

 O.C.G.A. § 44-5-160 et seq., by virtue of their adverse possession of the Deeded Property under

 written evidence of title, including the Deeds, for at least seven years.

        146.    A description of each parcel of real property that is subject to this Count IV is set

 forth on Exhibit G attached hereto (the “Quiet Title Property”)

        147.    A true and correct copy of each of the vesting deeds (the “Quiet Title Deeds”) for

 the Quiet Title Property is attached hereto as composite Exhibit H, and a true and correct copy of

 each plat of survey of the land of the Quiet Title Property is attached hereto as composite Exhibit

 I.

        148.    Defendant improperly has asserted, and continues to assert, interests in the Deeded

 Property under the Settlement Agreement and/or the Settlement Order.

        149.    As improperly used by Defendant, the Settlement Agreement and/or the Settlement

 Order operate to throw a cloud or suspicion upon Plaintiffs’ title to the Deeded Property, and have

 been, and might continue to be, vexatiously or injuriously used against the Plaintiffs.


                                                   29
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                         Page:30 of 34


           150.   By reason of the Settlement Agreement and/or the Settlement Order, the Plaintiffs

 are unable to fully exercise its rights of ownership of the Deeded Property, including their rights

 to convey or transfer the Deeded Property.

           151.   Plaintiffs are entitled to judgment establishing their title in the Deeded Property as

 against Defendant’s claims under the Settlement Agreement and/or the Settlement Order and

 removing all clouds to Plaintiffs’ title to the Deeded Property existing by virtue of the Settlement

 Agreement and/or the Settlement Order.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that the Court grant them the following

 relief:

           1.     Pursuant to Count I, enter a declaratory judgment that the Settlement Agreement

 and the Settlement Order purport to pertain to and/or affect only the Cabin Bluff Reserved Interests

 and that neither the Settlement Agreement nor the Settlement Order purports to pertain to or affect

 any of the other “Purchased Assets”;

           2.     In the alternative to granting relief pursuant to Count I, enter, pursuant to Count II,

 an order rescinding the Settlement Agreement;

           3.     In the alternative to granting relief pursuant to Count I, enter, pursuant to Count III,

 an order vacating the Settlement Order;

           4.     Pursuant to Count IV, enter an order removing any cloud to Plaintiffs’ title to the

 Deeded Property caused by the Settlement Agreement and/or the Settlement Order;

           5.     Enter a preliminary and permanent injunction prohibiting Defendant from

 interfering with Plaintiffs’ exercise of ownership over the Deeded Property and the other

 Purchased Assets (other than the Cabin Bluff Reserved Interests);




                                                    30
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                Page:31 of 34


       6.    Enter an order enforcing the provisions of the Plan, the Confirmation Order, and

 the APA;

       7.    Award Plaintiffs their attorneys’ fees, costs, and expenses; and

       8.    Grant Plaintiffs such other relief as may be necessary and appropriate.




                                              31
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11       Page:32 of 34



DATED: October 29, 2018         HALL BOOTH SMITH, P.C.

                                /s/ James B. Durham
                                James B. Durham (Ga. Bar No. 235526)
                                3528 Darien Highway, Suite 300
                                Brunswick, Georgia 31525
                                Phone: (912) 554-0093
                                Fax: (912) 554-1973
                                Email: jdurham@hallboothsmith.com

                                -and-

                                KING & SPALDING LLP

                                Sarah R. Borders (Ga. Bar No. 610649)
                                (Admitted Pro Hac Vice)
                                Mark M. Maloney (Ga. Bar No. 468104)
                                (Pro Hac Vice Admission Pending)
                                Jeffrey R. Dutson (Ga. Bar No. 637106)
                                (Admitted Pro Hac Vice)
                                Kevin J. O’Brien (Ga. Bar No. 714849)
                                (Admitted Pro Hac Vice)
                                1180 Peachtree Street
                                Atlanta, Georgia 30309
                                Phone: (404) 572-4600
                                Fax:    (404) 572-5100
                                Email: sborders@kslaw.com
                                         mmaloney@kslaw.com
                                         jdutson@kslaw.com
                                         kobrien@kslaw.com

                                Attorneys for Plaintiffs




                                        32
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                  Page:33 of 34


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    BRUNSWICK DIVISION

  In re:
                                                                   Chapter 11
  SEA ISLAND COMPANY et al.,
                                                             Case No. 10-21034-EJC
                                                              Jointly Administered
            Debtors.


  SEA ISLAND ACQUISITION, LLC,
  SEWERS AND WELLS, LLC,
  MAINTENANCE FACILITY, LLC,
  LAUNDRY SERVICES, LLC, RAINBOW
  HAMMOCK, LLC, SIA PROPCO I, LLC,
  SIA PROPCO II, LLC, SI TRACT V,
  LLC, SI PARCEL OGC, LLC, AND SSI
  PARCEL OS, LLC,
                                                              Adversary Proceeding
            Plaintiffs,
                                                                No. 18-02012-EJC
  v.

  ROBERT H. BARNETT, as Trustee of the
  SEA ISLAND COMPANY CREDITORS
  LIQUIDATION TRUST,

            Defendant.


                                  CERTIFICATE OF SERVICE

           I hereby certify that I have this day served a true and accurate copy of the foregoing

 Amended Complaint to all parties to this matter via United States Mail, properly addressed,

 proper postage affixed to the following:

                                     Robert M.D. Mercer, Esq.
                               Schulten, Ward, Turner & Weiss, LLP
                               260 Peachtree Street, N.W., Suite 2700
                                          Atlanta, GA 30303
                                        Attorney for Defendant
                                 (with additional copy via e-mail to:
                                      r.mercer@swtwlaw.com )



                                                 33
Case:18-02012-EJC Doc#:24 Filed:10/29/18 Entered:10/29/18 11:31:11                  Page:34 of 34


DATED: October 29, 2018                HALL BOOTH SMITH, P.C.

                                       /s/ James B. Durham
                                       James B. Durham (Ga. Bar No. 235526)
                                       3528 Darien Highway, Suite 300
                                       Brunswick, Georgia 31525
                                       Phone: (912) 554-0093
                                       Fax: (912) 554-1973
                                       Email: jdurham@hallboothsmith.com
                                       Attorney for Plaintiff




                               In re: Sea Island Company et al.
                 Chapter 11 | Case No. 10-21034-EJC | Jointly Administered

    Sea Island Acquisition, LLC, et al. v. Robert H. Barnett, as Trustee of Sea Island Company
                                   Creditors Liquidation Trust
                           Adversary Proceeding | No. 18-02012-EJC

                                Plaintiff’s Amended Complaint



                                               34
